Citation Nr: 0700736	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  06 28-305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service between 1967 and 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  However, the veteran subsequently relocated 
to Florida, and the VA regional office (RO) in St. Petersburg 
has jurisdiction over the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

In October 2006, while the appeal was pending at the Board, 
the veteran submitted a signed statement at the RO, 
expressing his desire to have a travel board hearing in St 
Petersburg, FL. 

Since the RO schedules all travel board hearings, a remand of 
this matter is warranted. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and REMAND the 
case for the following action:      

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make arrangements to schedule 
the veteran to appear at a hearing before 
a Veterans Law Judge traveling to the RO.  
The RO should notify the veteran of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.   All correspondence pertaining 
to this matter should be associated with 
the claims folder.  

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


